                                     Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 1 of 9
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 98.116.99.200
Total Works Infringed: 75                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            04/29/2021   Blacked       01/11/2021    02/26/2021   PA0002283703
          747D3FC7E024B3165FFCC028FBD37CBE09D1B640                              01:50:51     Raw
          File Hash:
          B0D40E41F0DC9D5094ADFC31E36D551DA13B07625F4C9F1E1CF922851D82B78D
 2        Info Hash:                                                            04/29/2021   Blacked       11/23/2020    12/09/2020   PA0002274806
          AC9A5EE29CBCB4F6D3A3B62BDCA7AFD84BCE5EB0                              01:49:20     Raw
          File Hash:
          443494229C1D0F6C2875311264A7375F811AD1566D902ADF049736CB85269E5C
 3        Info Hash:                                                            04/29/2021   Blacked       12/21/2020    01/05/2021   PA0002269958
          08E4516F2B10B7116E9DFDC23BAD089C16D51A99                              01:49:17     Raw
          File Hash:
          59CC496DF2C8E95867635AE3E980F1431D87E8711786E031BF179B341324DF38
 4        Info Hash:                                                            04/07/2021   Tushy         03/07/2021    03/22/2021   PA0002282503
          15993034DF725B0F95C9E986F41206E43CE88572                              01:29:17
          File Hash:
          E72A5AD2FA19999DE3594E4E11E69AAE595C3F128A09DA5E97317E75BBA0CA28
 5        Info Hash:                                                            04/07/2021   Tushy         02/21/2021    03/08/2021   PA0002280370
          7BF81F64765F29E4422A43F4A24C7785E7FBB612                              00:54:58
          File Hash:
          670F9C3A0C7F206BF7AA56F3C977AA5B9E37A6EBED8DCBA9A06ED2BDC1085A27
 6        Info Hash:                                                            04/07/2021   Tushy         02/07/2021    03/08/2021   PA0002280362
          FEBD1E4F3502010960D02B0B8A12F3BAE11B4925                              00:44:05
          File Hash:
          2483AF0C38D6E2688F39D2812AE569B8E34C1A34BF2758AEC947472E50263914
 7        Info Hash:                                                            04/07/2021   Tushy         01/31/2021    02/09/2021   PA0002276144
          0B2D244E6C372AFB4EA5ECAC53684B50CE489230                              00:23:14
          File Hash:
          374F6A352D2777D9FA27B09765B01F663BEDFA9232A8570726A6A8DF3989D115
 8        Info Hash:                                                            04/07/2021   Tushy         01/24/2021    02/26/2021   PA0002283696
          0FE305D76CCE80D3A29532297DD678EC3F80A872                              00:05:53
          File Hash:
          1F0863C052BE7EF4F411A62969D8F455E38A4BC82B7FEEA5FABC59AB9E498392
                                  Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 2 of 9

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
9      Info Hash:                                                         04/06/2021   Tushy   01/17/2021   02/09/2021   PA0002276149
       72B0F1168786EE85BDFE7815FEE833ACB0611C68                           23:34:17
       File Hash:
       E615313D9ECE13DD904034EABC5993D67BA8135F472E59E4DC2D4E51BBFD0770
10     Info Hash:                                                         04/06/2021   Tushy   01/03/2021   02/02/2021   PA0002280504
       9F78A2F5EED40C498ABE733F0B017BEB99482A1E                           23:31:44
       File Hash:
       96531365AA131996331F8E2EDCD2D43ABDD4A7DFB4A1E53244F6C5B8A7A94299
11     Info Hash:                                                         04/06/2021   Tushy   12/27/2020   01/05/2021   PA0002269957
       4D050B921ABD1BCB699D05BD3493149F8E7BB210                           23:31:15
       File Hash:
       7DFD5CA2BB2007F1362E48819AB4B61F5F42BC4F0C77DE1B458517DBDB51CDC1
12     Info Hash:                                                         04/06/2021   Tushy   01/10/2021   02/09/2021   PA0002276153
       73554FFBC3738FD084087C0DBD1B77FF52A5E6F9                           23:28:26
       File Hash:
       EB9E17DAE379436C5C320B4F6D686051E5E07DE9C5FF77B54FDDE8BF45A4900A
13     Info Hash:                                                         04/06/2021   Tushy   11/08/2020   12/09/2020   PA0002274932
       50EA4986D5F3A2D7C37D02120A0AF6CB8E6F6C23                           23:28:16
       File Hash:
       0B8432267E2CA76F91E49252D1439CDAFA9F304C36A01EF251C41846285AB95A
14     Info Hash:                                                         04/06/2021   Tushy   11/01/2020   11/18/2020   PA0002272627
       93C2BA92D53541EF878CB1D4977CF184CABE9997                           23:27:39
       File Hash:
       D85BEC206AA0030CBC11BA9C626D34320022C32286C21D792D74B0AC92B62B4F
15     Info Hash:                                                         04/06/2021   Tushy   12/20/2020   01/05/2021   PA0002269960
       41173C5F7359A9FC9F286D56CAA3585A9B525A27                           23:26:52
       File Hash:
       6726476A3C0BB654896DD95921CAAA306C2870E19C498587A6AE105DBC5F10CC
16     Info Hash:                                                         04/06/2021   Tushy   10/25/2020   11/24/2020   PA0002265965
       C48092E903EF19D5A3D638C59DCCA893AFD5C8EB                           23:24:42
       File Hash:
       24CDFBD7379A97D9AB067D89C486912278954DC48B63D765AD592A24E68F7F0D
17     Info Hash:                                                         04/06/2021   Tushy   10/18/2020   11/05/2020   PA0002263388
       D9E6C89D800F198B3963C0129111D296C3830B1B                           23:24:34
       File Hash:
       1FB697D7471A2E39B8C66FE7BEAA6AC696275A30A51A1843749723A4238E2D03
                                  Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 3 of 9

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         04/06/2021   Tushy     12/13/2020   12/28/2020   PA0002269085
       89AA2665D3899885EAEA7F5A2C918A5C0A1E5C5A                           23:23:08
       File Hash:
       6B7EF1B84F8E2C5A6B7FA99CF3ACD25162F15ECBD3521CF53813B3082486952D
19     Info Hash:                                                         04/06/2021   Tushy     09/14/2020   09/29/2020   PA0002258682
       0C1F5D1FDC3E888D77C07CD63B4CBE6502ED6D2D                           23:22:28
       File Hash:
       B102666EC3AF3550EAE94E349BFFC128271257A275E8BC5C4BA7CC64DEA5C64A
20     Info Hash:                                                         04/06/2021   Tushy     08/30/2020   09/05/2020   PA0002255477
       1416E89A90ED70C59B298F026035E4E8CF4349CA                           23:20:59
       File Hash:
       E7EF8497C4A17306740C81C0CACA8B2E5E19A5CBC7656420EDC77D3C9755B15F
21     Info Hash:                                                         04/06/2021   Tushy     12/06/2020   12/28/2020   PA0002269080
       BF90C6D1B3C85C2F0D54127979837F539D753821                           23:20:24
       File Hash:
       4F4CE01670E87386E959A04EB6B5BC51679C5F5D9DD0D6226475E2F200FB7172
22     Info Hash:                                                         04/06/2021   Tushy     09/06/2020   09/22/2020   PA0002265873
       0245AC38C37589D3F36A8600E15515AC35F26FEB                           23:18:14
       File Hash:
       FDF0544FB5D835A5143A0D169146EF56DE96B6E5B60C2D8C32940168DAA1B9CD
23     Info Hash:                                                         04/06/2021   Tushy     11/22/2020   11/30/2020   PA0002266355
       1A8DCF0C152304F2BB246BDB17F0F9BF1AF0A33F                           23:17:42
       File Hash:
       87E07A405D15190CACF4C8AFA342BFB1677B86EBD7E48AF6A36013DE4CB7A190
24     Info Hash:                                                         04/06/2021   Tushy     11/29/2020   01/04/2021   PA0002277033
       E078B84E2961C5CBE891F39D63B85A576897E52F                           23:16:58
       File Hash:
       C1D0623A72047DE21B1893F87BAF08BDA03686FEBAA0E67DEC4BF173D6B3E231
25     Info Hash:                                                         04/05/2021   Blacked   12/28/2020   01/05/2021   PA0002269956
       A278283F6272E595F38E1631666A571E1114F8EA                           03:00:42     Raw
       File Hash:
       02D0C4A55A052D2EFCF4F9B06BEBCDC4108ECB4629B42B3582FE28BE02657604
26     Info Hash:                                                         04/05/2021   Blacked   01/02/2021   01/05/2021   PA0002269954
       850607A48AE7C7A5B7ACC2E924C6BE119D12B001                           01:59:47
       File Hash:
       FA7E6E38F30898A2295ECF4C22FCA4C395041183F74616035787A2078529B00D
                                  Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 4 of 9

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         04/05/2021   Blacked   12/14/2020   12/28/2020   PA0002269086
       FEEB895B9C9450A56EF2E58F9EC06EC6C180CDEC                           01:36:19     Raw
       File Hash:
       EBF2B063131214DFB8A7096741FF6D8E2A2BB046D1716B81EFA57399457A0F45
28     Info Hash:                                                         04/05/2021   Blacked   01/25/2021   02/09/2021   PA0002276145
       3D04CB0CE738558A4622603B3D95E3CC65FA5DA4                           01:33:30     Raw
       File Hash:
       659ADF72BD7D1D3287E75B65E5A79BF5D3296FB6625F0D71AB979FDFB525BD69
29     Info Hash:                                                         04/05/2021   Blacked   01/04/2021   02/02/2021   PA0002280514
       D90661C4EAF703AD571420CB0E7B68DA96A83C8F                           01:33:16     Raw
       File Hash:
       EC6D90A123469F683033BF6383B5F9752EA070551E408220A225B6352EE6E9B6
30     Info Hash:                                                         04/05/2021   Blacked   10/24/2020   11/05/2020   PA0002263386
       D5B0FA764A69E1A4EB83ABC190383AD113DE2B05                           01:16:10
       File Hash:
       0B8BBE2EBAA7108EE7C125D0839316D242EE77B600D9D805D62AA1EB65062628
31     Info Hash:                                                         04/05/2021   Blacked   12/05/2020   01/04/2021   PA0002277031
       4EFB065D3B9E7A5DA5369BF70FADF3B1192119D6                           01:14:09
       File Hash:
       2C29429773BBA5F4ADC6F4E543FE1A698556776657914B00438BBC30FBB29340
32     Info Hash:                                                         04/05/2021   Blacked   01/18/2021   02/09/2021   PA0002276148
       CBEC46459AE533CA84B9B04B6112A56ECA06279B                           01:05:39     Raw
       File Hash:
       230D3F95B666FD506C2CD0E1859CAD4F2BDE3DFF5C8BB975B0C1F971338FBB5D
33     Info Hash:                                                         04/05/2021   Blacked   10/31/2020   11/24/2020   PA0002265967
       5EF5E7587779A60CF3BA49CED6EFA0BAA4AE9086                           01:05:38
       File Hash:
       CCE9ABA0858A8190CAF6D07329F272E63316C702F19E61F27A8B603298B11E7B
34     Info Hash:                                                         04/05/2021   Blacked   10/19/2020   11/05/2020   PA0002263389
       20D2DFB8A9D1E65AFF9CB52590761413AC2BD837                           00:50:59     Raw
       File Hash:
       28B6C550ACA75BFFDB14BB0C16135FBE0D9BAF310C913BD24D8A607501B949B3
35     Info Hash:                                                         04/05/2021   Blacked   10/17/2020   11/05/2020   PA0002263387
       4FF32647D7DC0148291EC2BFD9EDE016C8AB72C9                           00:50:46
       File Hash:
       E2793A4F877F5DDCB57B392B137B0A8683717734A3539904BF176D626C0C17EA
                                   Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 5 of 9

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         04/05/2021   Blacked   11/14/2020   11/30/2020   PA0002266362
       25A89AFEEA21CC02479E2C33520831964FCBEDD9                           00:45:21
       File Hash:
       1494804E16AFEC1629371D903BA5C7B4B98823FDDF177789E07E00E5DD297B8C
37     Info Hash:                                                         04/05/2021   Blacked   11/16/2020   11/30/2020   PA0002266360
       F01900AFFE4FF6DEB6036AAABBE346CED65F7096                           00:42:55     Raw
       File Hash:
       55C56E6313B724F1A13843E56871A27967BB151ADF83A4C0BFBCB68F08157032
38     Info Hash:                                                         04/05/2021   Blacked   11/02/2020   11/24/2020   PA0002265968
       AE7D70AB15439F9F5F4063186E1DE036B7346EF6                           00:39:50     Raw
       File Hash:
       CBE43EE8AF85BD7B8B4311E0CD2BC07220BA8B39B95A1F941D71DFB94980DEC6
39     Info Hash:                                                         04/05/2021   Blacked   11/07/2020   11/24/2020   PA0002265966
       FB1062DEBE9D48CFEC5732E50EF4462C3F741403                           00:39:44
       File Hash:
       335EEFDCC5236DD95EA0EB3242E33659D0527EB8DC80CEAB01D6724156A5E8E8
40     Info Hash:                                                         04/05/2021   Blacked   11/09/2020   12/09/2020   PA0002274940
       12AAB75A3A3BB64DE4339240DF6D1269CAED426B                           00:39:11     Raw
       File Hash:
       C1E81036C947E3579382E5E77BA638DC7F8D78FDA01629B06263EEEE1D7D9F42
41     Info Hash:                                                         04/05/2021   Blacked   10/03/2020   10/22/2020   PA0002261803
       78E300227DFA72C621B80BAC6AED21260896C9E6                           00:35:04
       File Hash:
       ECA2B03B6CC8970AAE989CEB0E1F6918FA99F1BE6E99D138C68B0501CD50904D
42     Info Hash:                                                         04/05/2021   Blacked   12/19/2020   01/05/2021   PA0002269959
       86C5F87BA9C2618D57F79C76608F5D883C5439CF                           00:27:50
       File Hash:
       58FBE5F562F65118013731FFA138E1D677C1589287C02171C3829034C0E6DAED
43     Info Hash:                                                         04/05/2021   Blacked   12/07/2020   12/28/2020   PA0002269082
       DB0A6C09AFAD8158D7C66AA690789A4FFF1E420F                           00:21:37     Raw
       File Hash:
       16C7BFE26C8FD0235DF2F746F947F27F88764464E2AA3A5129A6ADAA2B4B8F67
44     Info Hash:                                                         04/05/2021   Blacked   08/31/2020   09/05/2020   PA0002255473
       6037771671E3F13DC456266283B3B829A2CCD6C7                           00:19:24     Raw
       File Hash:
       5F3CF9CF0EF6BF158D8D52710FB4431C09B4CD4B9EB8BD01E48D638C02B30D23
                                  Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 6 of 9

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         04/05/2021   Blacked   11/30/2020   01/04/2021   PA0002277037
       93B327A8C48936A0E4EE9E25BA5D92239B7F914E                           00:19:12     Raw
       File Hash:
       00569396D8A24122745102BDD317673CF22263E245479FF762519E19B818C9C2
46     Info Hash:                                                         04/05/2021   Blacked   09/05/2020   09/29/2020   PA0002258686
       C4C141CBBF3D8527311C88CF35A0E95DF890CE0E                           00:17:47
       File Hash:
       3FA3B64C5DA88C32A07C7B32EB8F154367F9752AA82D525835C7A881C2152D53
47     Info Hash:                                                         04/05/2021   Blacked   11/28/2020   12/28/2020   PA0002269083
       47EFF10A48B116CE25A44DCBB64795ADB5789D0D                           00:17:37
       File Hash:
       E9A2BD560E5A809DABA69192DD5DFA4E31D5620BC4BCFEFBD51A4A967CC8AA72
48     Info Hash:                                                         04/05/2021   Blacked   10/12/2020   10/22/2020   PA0002261809
       1165841EEA3A91B85B3D7319CF4AF9CFBD1613CD                           00:16:55     Raw
       File Hash:
       58B4D5D8119A046B29F7BE6CB0A775C7A92BE85EAC2B369A62D0A79EDF924B91
49     Info Hash:                                                         04/05/2021   Blacked   09/07/2020   09/29/2020   PA0002258685
       C78AC8F471AEA08F1FE017E966DDCF6E75BE4D2F                           00:16:00     Raw
       File Hash:
       C42FA33499ABEE9C06E48FC89F82BB6F6997D9B8883E039624BA994253C8BBCF
50     Info Hash:                                                         04/05/2021   Blacked   09/21/2020   09/29/2020   PA0002258687
       6EC72C430F3900D2D4440E12EF92AC2862C180DF                           00:15:42     Raw
       File Hash:
       FAB213C1079725D92C6F9D68A7701C5998A997AE3D53248E8C6FBD8125E46B58
51     Info Hash:                                                         04/05/2021   Blacked   09/14/2020   09/29/2020   PA0002258688
       36FD04EF7D45EDDA0F61DD10039130325F2FAD4D                           00:15:21     Raw
       File Hash:
       FD5CC82043879CC5022E7596B91069EE476B225B630643297D725432FD7E4E5A
52     Info Hash:                                                         04/05/2021   Blacked   08/29/2020   09/05/2020   PA0002255478
       3980955501217BE76D0345A645E2417743951F13                           00:15:04
       File Hash:
       EBCDD25DC369E7D0BC847817BAFBD331F74DF1405E898A643A120DCDDF525567
53     Info Hash:                                                         04/05/2021   Blacked   09/26/2020   10/22/2020   PA0002261801
       6F65E2CE26FD7A400561F10D9D7C4DD95808DD16                           00:14:41
       File Hash:
       84D64F5A1553C14E2E6EF2858D7296E2205F7156159F702194E29F9118ED3A5F
                                  Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 7 of 9

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         04/05/2021   Blacked   10/10/2020   10/22/2020   PA0002261812
       ADCC8D4DDBF936C329CB7657DD2335C7C464F7D1                           00:13:29
       File Hash:
       4364BEDB2577E05169AB0C94C526612C310DD91FC367192ABEEEEC5E74A8F3D0
55     Info Hash:                                                         04/04/2021   Blacked   03/01/2021   03/08/2021   PA0002280355
       E05487E1CF7CAA07BA8E218D2504F4AEC30906DB                           23:55:18     Raw
       File Hash:
       C7C8F393602BEAC95B913F1D5021A9C80232024434D66ED0AC78F6E611123D02
56     Info Hash:                                                         04/04/2021   Blacked   02/20/2021   03/08/2021   PA0002280369
       40B618515790CB5245901B36028EC5CF962DB9B0                           23:46:32
       File Hash:
       3B4F63B3EA800CD166A83F1D6D63EA40DA6B878EDF8034E5928B9FB164E6E88C
57     Info Hash:                                                         04/03/2021   Vixen     01/29/2021   02/26/2021   PA0002283702
       B0E5916DDA0894DBA9F4D5DF96340FFF086ABF07                           21:20:59
       File Hash:
       F6495E1085B69EAF1AB4D54066963D3B64639435D63BDAD59D02AD76F1AACBFF
58     Info Hash:                                                         04/03/2021   Vixen     01/15/2021   02/02/2021   PA0002280500
       1DBCF8D2F535B0F1D3C3A6A6180B09F4364BCF1A                           21:17:31
       File Hash:
       34D44A4521F3167D8C9003DF0C17C20F8BD8995FE1422B46112BAD35C06EB660
59     Info Hash:                                                         04/03/2021   Vixen     01/22/2021   02/26/2021   PA0002283698
       8FA3CA33BA6C045B4C5C47B69541A86376772F6C                           21:15:39
       File Hash:
       871FEC79ED5A2B2D246C3346AD3C02BBD95C1E28D1A81DF416B735D553F314ED
60     Info Hash:                                                         04/03/2021   Vixen     01/01/2021   02/02/2021   PA0002281154
       FA27978FF59B9C33EFF36BBC36E8E28CF79D248B                           21:14:55
       File Hash:
       922FE582CB7F7B987BD868CB65FBC465EA4D15D4016B74BA6F9F87AA8E627F77
61     Info Hash:                                                         04/03/2021   Vixen     01/08/2021   02/02/2021   PA0002280513
       727178DEDE59549B0F3D19A6AE9F515971FBF3AC                           21:12:34
       File Hash:
       9FDA321883F29EEEC3762C56924CB22E57A8F3DAD2A6A2539740A75970060C20
62     Info Hash:                                                         04/03/2021   Vixen     12/25/2020   02/02/2021   PA0002280511
       D12A07257FE12064F7F7BECE5EAEBE4E3C1F243A                           21:07:59
       File Hash:
       1C9AF7265A329E592917644F5C0B04F297958FD8B33EABF8CE838524C95A25DD
                                  Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 8 of 9

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
63     Info Hash:                                                         04/03/2021   Vixen   11/13/2020   12/09/2020   PA0002274953
       5D70F1482F57B4166431E51572CF8E7A533F7CDE                           21:05:25
       File Hash:
       E5D4F07F2A8E819E72AB4BE1AA44CB8826291B51F0D373261C243808480449B4
64     Info Hash:                                                         04/03/2021   Vixen   10/16/2020   11/18/2020   PA0002272621
       48CF5C2E3FDC7390C7BD670441468B28D502B887                           21:00:53
       File Hash:
       2252CEFD64592EA3595D5DDA62578E639E31212FB128134C738B593439E36EFF
65     Info Hash:                                                         04/03/2021   Vixen   08/21/2020   09/22/2020   PA0002265927
       2D09909FA7A8A2FBA37C411C3E74E55A5E8DEC25                           21:00:32
       File Hash:
       C80E1F91FF542DCE00C8ED2745F7F5E387968B09C551D5858D49FE0D022D2698
66     Info Hash:                                                         04/03/2021   Vixen   10/30/2020   11/18/2020   PA0002272620
       C7A42FE42017E6C151260FAF891792B447535F96                           20:59:00
       File Hash:
       15DEACAA6CC03F75A8326B0296CB81A02305D5AD15E7E56B71AD311B8D354249
67     Info Hash:                                                         04/03/2021   Vixen   09/18/2020   09/29/2020   PA0002258680
       0998597ED9A23DB6F54A42C08BDFCF1B1DCC7C55                           20:55:01
       File Hash:
       798DD01C99C29E575D4F2C1B11315ADB6EE40EA150CA80752DECD32C874214C5
68     Info Hash:                                                         04/03/2021   Vixen   02/12/2021   02/26/2021   PA0002283718
       1CA76CE884776BF316B69481D060C6EBEA662691                           20:54:55
       File Hash:
       6D98FB201919434576BCC372C76F2790F421C2FFF4EA7F8747DF0E0F6CC18BB9
69     Info Hash:                                                         04/03/2021   Vixen   10/09/2020   11/18/2020   PA0002272626
       1B242BE81BA42A529ED88ECDD7C1D61C80D1F98D                           20:54:52
       File Hash:
       89598BDFB9DE877E762F05316378D1B4206F28A96F3848E709B614BCB7CA38AF
70     Info Hash:                                                         04/03/2021   Vixen   11/06/2020   12/09/2020   PA0002274936
       114E6BA8D6B4AF1069E648F1949BDB465DFF7320                           20:54:45
       File Hash:
       C955C718977BCB5250F5AA3C08DC0DDEDDB04650A0D9E2C796AECB178D4946F9
71     Info Hash:                                                         04/03/2021   Vixen   10/23/2020   11/18/2020   PA0002272622
       029E8A2328EDEF75E5F9C6279998E47619A1946A                           20:54:31
       File Hash:
       CCF7C2E7A0FD608368BAA1D1E176A4ECF6597A0C53770B8C23B61349853AEC45
                                  Case 1:21-cv-04082 Document 1-1 Filed 05/06/21 Page 9 of 9

Work   Hashes                                                             UTC          Site    Published    Registered   Registration
72     Info Hash:                                                         04/03/2021   Vixen   11/27/2020   11/30/2020   PA0002266359
       E94C6C84F8CB699DC6A5BEAF48D1409C03D3A09A                           20:50:24
       File Hash:
       EED64CB65161A021598703F22CDCA5D24EA9C70C1B9F038BAFD55B5271A7786E
73     Info Hash:                                                         04/03/2021   Vixen   12/18/2020   01/04/2021   PA0002277038
       D4E56208BE290AAF986DD87881D7A77129089B86                           20:50:18
       File Hash:
       CFFEB7D5057D1FD28D9A4F4C1DE274C2FD8D161A7B8518F72C759E7BDD4EA716
74     Info Hash:                                                         04/03/2021   Vixen   12/04/2020   01/04/2021   PA0002277036
       60E66DA223576A6C7873FA0EECC9AB2B1F7E5C2C                           20:49:50
       File Hash:
       6CE07D0BCFA04C0336F5C5F09E3D5A74AA8B6094B7635522112C56ABD11FE4BD
75     Info Hash:                                                         04/03/2021   Vixen   12/11/2020   01/04/2021   PA0002277039
       9293375EA494D31BB0AD30580C2C2AE871D34768                           20:49:27
       File Hash:
       FB45EB0BB0DB1571251727E1ABFEF475272E066AEE4A94356BBB066AC0AFA962
